Title: To John Adams from William Tudor, Sr., 5 April 1818
From: Tudor, William, Sr.
To: Adams, John


				
					My dear Sir
					April 5th. 1818
				
				Since my last short Conversation with you,  I have read Mr. Wirt’s Biographical Romance, a singular Book indeed! Composed more with a View to display the Author’s Talents, than those of his Subject. A better attempt at flattering Virginians, than furnishing Facts for sober, future, Historians. His Materials were scanty indeed, & he has made the most of them. Henry was undoubtedly a bold & natural Orator, well calculated to rouse & astonish a willing Auditory, but they were very little known beyond the proud Boundaries of the Ancient Dominion. Where else do we find him, except for a few short Weeks in the Congress of 1774? Where are his Writings to be found? In what Region did he ever display his diplomatic Talents? That he was a sound Patriot, & an honest Revolusionist, is granted, but it was to other & greater Men who breasted every Difficulty at home & abroad, & who in foreign Countries performd Services, that eventuated in the Peace, Freedom & Empire of their oppressed & insulted Country!Where is the Man who has a soul for high Exploit & immortal Renown who would not rather have been a Negotiator of the Treaty of Paris in Novr. 1782, than possessessed than of all the Ephemeral Reputation of all the glowing Speeches, which Mr. Wirt has arrayed, from hearsay, in such splendid Colours.Whilst carrying some of his Rhetorical Painting to the very Verge of the ridiculous, as if conscious of having mounted his Hero on too elevated Stilts, he weakly attempted to let him down by producing some vulgar & unworhy Charges against him, which Mr. H’s surviving Family will not thank him for reviving, and which were surely unworthy of recording. But I will tire you no longer with Observations on a Book which has disappointed me—& which I begin to suspect will not fully meet your own. If I was not afraid of engaging you on a new Subject, I would ask your Opinion, or rather the Causes of those inveterate Parties that sprung from the Adoption of the Adoption national Constitution in 1789 which has, & again will, disgrace, distract & endanger the general Safety? By this Question I don’t meerly mean the Circumstances peculiar to the Time, & the novelties of the Experiment. Nor why the Man who had endangered every Thing in the sacred Cause of Freedom, & whose whole Life was dedicated to it’s Service, should, in the Career of his Exertions, be stigmatised as a Monarchist by one Party, and deserted by the other, because his Principles & his Measures set him above both? Nor why—but I will venture no farther untill I have Encouragement to put more particular Questions, which when Fear, Favour, Affection & hope of Reward shall be turned into honorable Inquiry, & dispassionate discussion, may be duly appreciated. I ask this for the Benefit of Posterity, Answer me as you please, but be assured of my unabated Esteem & Gratitude—
				
					Wm Tudor
				
				
			